Atkinson, J.
1. This was an action by a wife against her husband for permanent alimony, where no action for divorce was pending between the parties. According to the pleadings and evidence, at the time of the separation, and for a number of years prior thereto, the plaintiff and the defendant were living in the home of the latter, and the wife voluntarily left the family home. There was an issue as to whether the husband’s conduct towards the wife justified her in leaving, concerning which the evidence was conflicting. Held, that it was not error against the plaintiff to charge the jury: “If the wife leaves the husband, without sufficient cause, voluntarily on her part, and she in that way abandons him when he is willing to take care of her and support her, provide a home for her, — I charge you that if the wife leaves the husband under those circumstances, then the jury would be authorized in that event to find no alimony for her, if they think it just and proper to do so.”
2. It was not erroneous to receive the verdict in the voluntary absence of the plaintiff and her counsel. Perry v. Mulligan, 58 Ga. 479; Jones v. Bullard, 52 Ga. 145.
3. The evidence was sufficient to support the verdict for the defendant, and there was no abuse of discretion in refusing a new trial.

Judgment affirmed.


All the Justices concur, except Beck, J., absent.